Citation Nr: 1743403	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  08-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a lumbosacral strain, for the period on appeal prior to July 5, 2011. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1986 to November 1986 and on active duty from August 2002 to November 2003.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran and his wife testified during a Board hearing in Montgomery, Alabama, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In April 2012, the Board remanded the Veteran's appeal with instruction to provide relevant VA examinations and to associate with the claims file relevant records from VA treatment facilities and the Social Security Administration.  The Board also remanded a claim for a total disability rating based on individual unemployability (TDIU), which was granted in a March 2016 rating decision.  Relevant records were obtained and the Veteran underwent VA examinations in July 2014 and August 2015.  The Board is therefore satisfied that the instructions in its April 2012 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a March 2017 decision the Board awarded the Veteran an increase from 10 to 20 percent for his lumbosacral spine, but denied evaluations in excess of 20 percent.  The Board also decided additional issues no longer on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial as to the remaining issue on appeal in a July 2017 order granting a joint motion for partial remand (JMPR).  The issue is thus again before the Board.



FINDING OF FACT

For the period on appeal prior to July 5, 2011, the Veteran's lumbar spine disability was productive of the functional equivalent of forward flexion limited to 60 degrees or less, but not productive of incapacitating episodes, ankylosis, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a lumbosacral strain, for the period on appeal prior to July 5, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an evaluation in excess of 20 percent for his lumbosacral strain for the period on appeal prior to July 5, 2011.  The Veteran is in receipt of a 40 percent evaluation since July 5, 2011.  Prior to the Board's April 2012 remand, the Veteran withdrew his appeal for the period from July 5, 2011.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

For the relevant period, the Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  The Board notes that the Veteran's separate ratings for radiculopathy are outside the scope of this decision.

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Under this formula, a higher rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The relevant facts were detailed in the Board's vacated March 2017 decision and are incorporated herein by reference.  No relevant evidence has been submitted since the March 2017 decision.

The JMPR instructs that the Board must consider the May 2007 VA examiner's findings of functional loss.  See DeLuca, 8 Vet. App. at 204-07.  Specifically, the examiner noted that functional loss due to pain is moderate and that joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare-ups, and that at that time functional loss was estimated as moderate to moderately severe.  The Board interprets the examiner's use of the phrase "at that time" to mean that moderate to moderately severe functional loss was exhibited periodically as opposed to constantly.

The Board finds that the evidence weighs against a finding of symptoms productive of functional loss equivalent to incapacitating episodes, ankylosis, or forward flexion limited to 30 degrees or less.  The May 2007 VA examiner estimated functional loss to be moderate to moderately severe when the Veteran's lumbar spine was used repetitively over time or was exhibiting a flare-up.  In contrast, the objective evidence established baseline symptomatology to consist of painful motion when flexing to 70 degrees or more, together with other symptoms warranting an evaluation of no more than 10 percent.  Indeed, in granting the 20 percent evaluation the Board recognized that the functional loss estimated by the May 2007 VA examiner reflected periods where symptoms were more severe than the mild baseline symptoms objectively measured.  While the objective evidence in the record warrants a 10 percent evaluation, the VA examiner's estimation of moderate loss due to pain and periodic moderate to moderately severe functional loss on flare-ups and repetitive motion over time is reflective of the functional equivalent of the criteria for a 20 percent rating.  The Board finds, however, that constant moderate functional loss with periodic functional loss that is moderate to moderately severe is not the functional equivalent of the criteria for a 40 percent evaluation.  A 40 percent rating is the most severe evaluation available for a spinal disability that does not leave the lumbar spine frozen in a bent position.  The evidence does not constitute such severe functional loss.

Otherwise, the analysis as detailed in the Board's vacated March 2017 decision remains valid and stands.  For these reasons, and the reasons articulated in the March 2017 decision, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's lumbosacral strain for the period on appeal prior to July 5, 2011.


ORDER

An evaluation in excess of 20 percent for a lumbosacral strain, for the period on appeal prior to July 5, 2011, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


